     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                  Page 1 of 6 PageID 1

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

  APRILE VAZZANO,                                 §
                                                  §
                          Plaintiff,              §
                                                  §            Case No. 3:21-cv-00825
            v.                                    §
                                                  §
  RECEIVABLE MANAGEMENT                           §
  SERVICES, LLC,                                  §
                                                  §
                          Defendant.              §

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Aprile Vazzano (“Plaintiff”) files this Complaint against Defendant Receivable

Management Services, LLC (“Defendant”) for violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq., and the Texas Debt Collection Practices Act, Tex. Fin. Code §

392.000 et seq. (“TDCPA”) and in support thereof, states as follows:

                                        INTRODUCTION

       1.        The United States Congress has found abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors, and has determined that

abusive debt collection practices contribute to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy. Congress wrote the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate abusive

debt collection practices by debt collectors, to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to promote

consistent State action to protect consumers against debt collection abuses.

       2.        Similarly, the Texas legislature enacted the Texas Debt Collection Practices Act,

Tex. Fin. Code § 392.000 et seq. (“TDCPA”) to further eliminate abusive debt collection practices

by debt collectors, to further ensure that those debt collectors who refrain from using abusive debt
                                              1
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                    Page 2 of 6 PageID 2

collection practices are not competitively disadvantaged, and to promote consistent State action to

protect consumers against debt collection abuses.

         3.     Aprile Vazzano (“Plaintiff”), by Plaintiff’s attorneys, brings this action to challenge

the actions of Receivable Management Services, LLC (“Defendant”) with regard to attempts by

Defendant, debt collectors, to unlawfully and abusively collect a debt allegedly owed by Plaintiff,

and this conduct caused Plaintiff damages.

         4.     Plaintiff makes these allegations on information and belief, with the exception of

those allegations that pertain to another plaintiff, or to a plaintiff’s counsel, which Plaintiff allege

on personal knowledge.

         5.     While many violations are described below with specificity, this Complaint alleges

violations of the statute cited in its entirety.

         6.     Unless otherwise stated, all the conduct engaged in by Defendant took place in

Texas.

         7.     Any violation by Defendant were knowing, willful, and intentional, and Defendant

did not maintain procedures reasonably adapted to avoid any such violation.

         8.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and insurers of Defendant’s named.

                                     JURISDICTION & VENUE

         9.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1692;

and, 28 U.S.C. § 1367 for supplemental state claims.

         10.    This action arises out of Defendant’s violations of (i) the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); and, (ii) the Texas Debt Collection Practices

Act, Tex. Fin. Code §§ 392, et seq. (“TDCPA”).


                                              2
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                    Page 3 of 6 PageID 3

        11.     Because Defendant’s conduct business within the State of Texas, personal

jurisdiction is established.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff

resides in the County of Dallas, State of Texas which is within this judicial district; (ii) the conduct

complained of herein occurred within this judicial district; and, (iii) Defendant conducted business

within this judicial district at all times relevant.

                                               PARTIES

        13.     Plaintiff is a natural person who resides in the County of Dallas, State of Texas,

from whom Defendant sought to collect a consumer debt which was due and owing or alleged to

be due and owing from Plaintiff.

        14.     In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3); and Tex. Fin. Code §§ 392.001(1).

        15.     Defendant Receivable Management Services, LLC is a corporation headquartered

in the State of Pennsylvania and doing business in the State of Texas. Defendant may be served

with process at C T Corporation System, 1999 Bryan, Street, Suite 900, Dallas, Texas 75201.

        16.     Plaintiff is informed and believes, and thereon alleges, that Defendant, in the

ordinary course of business, regularly, on behalf of themselves or others, engage in “debt

collection” as that term is defined by Tex. Fin. Code §§ 392.001(5), and are therefore “debt

collector(s)” as that term is defined by Tex. Fin. Code §§ 392.001(6), and, 15 U.S.C. § 1692a(6).

        17.     This action arises out of a “debt” as that term is defined by 15 U.S.C. § 1692a(5)

and a “consumer debt” as that term is defined by Tex. Fin. Code §§ 392.001(2).

                                    FACTUAL ALLEGATIONS

        18.     Sometime before February 15, 2020, Plaintiff is alleged to have incurred certain

financial obligations to Progressive Advanced Insurance Company.


                                              3
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                 Page 4 of 6 PageID 4

       19.     These financial obligations were primarily for personal, family or household

purposes and are therefore a “debt” as that term is defined by 15 U.S.C. §1692a(5).

       20.     Sometime thereafter, but before February 15, 2020, Plaintiff allegedly fell behind

and defaulted on the payments allegedly owed on the alleged debt.

       21.     Subsequently, but before February 15, 2020, the alleged debt was assigned, placed,

or otherwise transferred, to Defendant for collection.

       22.     On or about March 5, 2020, Plaintiff sent Defendant a certified letter, that this

alleged debt, or some portion of it, was disputed.

       23.     In this same correspondence, in a manner consistent with 15 U.S.C. § 1692c(c)

Plaintiff informed Defendant that Plaintiff refused to pay the alleged debt.

       24.     Plaintiff received confirmation that Defendant’s agent Bob Rahn signed for the

certified letter on March 9, 2020.

       25.     Despite Plaintiff’s written request to stop contacting her, Defendant continued to

send a collection letter on November 11, 2020, and, consequently, Defendant violated 15 U.S.C.

§ 1692c(c).

       26.     This letter to Plaintiff was a “communication” as that term is defined by 15 U.S.C.

§ 1692a(2).

       27.     Through this conduct, Defendant engaged in conduct the natural consequence of

which was to harass, oppress, or abuse a person in connection with the collection of a debt.

Consequently, Defendant violated 15 U.S.C. § 1692d.

       28.     After Defendant was notified in writing that Plaintiff wished Defendant to cease

further contact with the consumer, Defendant continued its communications with respect to such

debt, for a purpose other than enumerated in 15 U.S.C. § 1692c(c). Consequently, Defendant

violated 15 U.S.C. § 1692c(c).


                                              4
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                 Page 5 of 6 PageID 5

       29.     Through this conduct, Defendant used an unfair or unconscionable means to collect

or attempt to collect any debt. Consequently, Defendant violated 15 U.S.C. § 1692f.

       30.     Defendant’s actions caused Plaintiff actual damages in the form or emotional

distress mental anguish type damages, which manifested in symptoms including but not limited

to: stress, anxiety, embarrassment, worry, sleeplessness, hopelessness, helplessness, all impacting

her personal and professional relationships.

               CAUSES OF ACTION CLAIMED BY PLAINTIFF
                                 COUNT I
   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT (FDCPA) 15
                          U.S.C. §§ 1692 ET SEQ.

       31.     Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs.

       32.     The foregoing acts and omissions constitute numerous and multiple violations of

the FDCPA, including but not limited to each and every one vazvazzanoof the above-cited

provisions of the FDCPA, 15 U.S.C. § 1692 et seq.

       33.     As a result of each and every violation of the FDCPA, Plaintiff is entitled to any

actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an amount up to

$1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs

pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.

                                COUNT II
        VIOLATION OF THE TEXAS DEBT COLLECTIONS PRACTICES ACT
                 TEX. FIN. CODE §§ 392.001-392.404 (TDCPA)

       34.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

        35.    The foregoing acts and omissions constitute numerous and multiple violations of

the TDCPA.

       36.     As a result of each and every violation of the TDCPA, Plaintiff is entitled to any

actual damages pursuant to Tex. Fin. Code § 392.403(a)(2); statutory damages for a knowing or

                                              5
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
     Case 3:21-cv-00825-D Document 1 Filed 04/09/21                  Page 6 of 6 PageID 6

willful violation in an amount not less than $100.00 for each violation of this chapter; and,

reasonable attorney’s fees and costs pursuant to Tex. Fin. Code § 392.403(b) from each Defendant.

                                 DEMAND FOR JURY TRIAL

       37.     Please take notice that Plaintiff demands a trial by jury in this action.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant as follows:

       A.      An award of actual damages, in an amount to be determined at trial, pursuant to 15

               U.S.C. § 1692k(a)(1), against each Defendant;

       B.      An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §

               1692k(a)(2)(A), against each Defendant;

       C.      An award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C.

               § 1692k(a)(3), against each Defendant;

       D.      Any and all other relief that this Court deems just and proper.


Dated: April 9, 2021                                  KAZEROUNI LAW GROUP, APC

                                                      By: /s/ Ramona Ladwig
                                                          Ramona V. Ladwig, Esq.
                                                          Bar No. 24092659
                                                          ramona@kazlg.com
                                                          1910 Pacific Ave, Suite 14155
                                                          Dallas, TX 75201
                                                          Telephone: (214) 880-6362
                                                          Facsimile: (800) 635-6425

                                                           Abbas Kazerounian, Esq.
                                                           Bar No. 24090982
                                                           ak@kazlg.com
                                                           245 Fischer Ave, Suite D1
                                                           Costa Mesa, CA 92626
                                                           Telephone: (800) 400-6808
                                                           Facsimile: (800) 520-5523

                                                           Attorneys for Plaintiff


                                              6
_____________________________________________________________________________________________
Complaint and Demand for Jury Trial                Vazzano v. Receivable Management Services, LLC
